Application granted, and petitioners ILA of New York, Inc., and Ha Kraus adjudged in contempt of court for their failure to obey the mandate of this court entered June 29, 1972, in that they have not complied with the provisions of the order of the State Division of Human Rights dated November 28, 1969, as amended by the order of the State Human Rights Appeal Board dated May 21, 1971, and each petitioner is accordingly fined the sum of $250 to be paid within thirty days from the date of service upon them by respondents of a copy of the order entered hereon, with the opportunity to be purged of contempt by compliance with the aforesaid order within the same period. Briefly stated, the findings herein were to the effect that petitioner’s employée was discharged discriminatorily and not re-employed as directed. On application here by petitioners seeking annulment of the order as modified by the Appeals Board, the cross petition seeking to enforce the order was granted, the order confirmed, and the petition dismissed. Our order implementing this disposition has not been obeyed. There is no need to hold a hearing on this score because the operative fact of failure to obey our order is not questioned in the papers in opposition. The willful contempt being clear, the sanction hereby imposed must follow. Concur — Stevens, P. J., Markewich, Kupferman, Murphy and Capozzoli, JJ.